
	
		I
		112th CONGRESS
		2d Session
		H. R. 4485
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To further the preparedness of the United States Armed
		  Forces, in cooperation with regional allies, to prevent the Government of Iran
		  from obtaining a nuclear weapon, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Credible Military Option to Counter Iran
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Declaration of policy.
					Sec. 3. United States military preparedness in the Middle
				East.
					Sec. 4. United States military capabilities in the Central
				Command Area of Responsibility.
					Sec. 5. Enhancing the defense of Israel and United States
				interests in the Middle East.
					Sec. 6. Plan to enhance military capabilities of Persian Gulf
				allies.
					Sec. 7. Plan to increase strategic regional
				partnerships.
					Sec. 8. Definitions.
				
			2.Declaration of
			 policy
			(a)FindingsCongress
			 makes the following findings:
				(1)Iran, which has
			 long sought to foment instability and promote extremism in the Middle East, is
			 now seeking to exploit the dramatic political transition underway in the region
			 to undermine governments traditionally aligned with the United States and
			 support extremist political movements in these countries.
				(2)At the same time,
			 Iran may soon attain a nuclear weapons capability, a development that would
			 fundamentally threaten vital United States interests, destabilize the region,
			 encourage regional nuclear proliferation, further empower and embolden Iran,
			 the world’s leading state sponsor of terrorism, and provide it the tools to
			 threaten its neighbors, including Israel.
				(3)With the assistance of Iran over the past
			 several years, Syria, Hezbollah, and Hamas have increased their stockpiles of
			 rockets, with more than 60,000 rockets now ready to be fired at Israel. Iran
			 continues to add to its arsenal of ballistic missiles and cruise missiles,
			 which threaten Iran’s neighbors, Israel, and United States Armed Forces in the
			 region.
				(4)Preventing Iran
			 from achieving nuclear weapons capability is among the most urgent national
			 security challenges facing the United States.
				(5)Successive United
			 States administrations have stated that a nuclear weapons-possessing Iran is
			 unacceptable.
				(6)President Obama
			 stated on January 24, 2012, Let there be no doubt: America is determined
			 to prevent Iran from getting a nuclear weapon, and I will take no options off
			 the table to achieve that goal..
				(7)In order to
			 prevent Iran from developing nuclear weapons, the United States, in cooperation
			 with its allies, must utilize all elements of national power including
			 diplomacy, robust economic sanctions, and credible, visible preparations for a
			 military option.
				(8)Nevertheless, to
			 date, diplomatic overtures, sanctions, and other non-kinetic actions toward
			 Iran have not caused the Government of Iran to abandon its nuclear weapons
			 program.
				(9)With the impact of
			 additional sanctions uncertain, additional pressure on the Government of Iran
			 could come from the credible threat of military action against Iran’s nuclear
			 program.
				(b)Declaration of
			 policyIt shall be the policy of the United States to take all
			 necessary measures, including military action if required, to prevent Iran from
			 threatening the United States, its allies, or Iran’s neighbors with a nuclear
			 weapon.
			3.United States
			 military preparedness in the Middle East
			(a)Sense of
			 congressIt is the sense of Congress that—
				(1)military exercises conducted in the Persian
			 Gulf and Gulf of Oman emphasize the United States resolve and the policy of the
			 United States described in section 2(b) by enhancing the readiness of the
			 United States military and allied forces, as well as signaling to the
			 Government of Iran the commitment of the United States to defend its vital
			 national security interests; and
				(2)the President, as Commander in Chief,
			 should require the United States military to develop a comprehensive plan to
			 augment the presence of the United States Fifth Fleet in the Middle East and to
			 conduct military deployments, exercises, or other visible, concrete military
			 readiness activities to underscore the policy of the United States described in
			 section 2(b).
				(b)Plan
				(1)In
			 generalThe Secretary of
			 Defense shall prepare a plan to augment the presence of the United States Fifth
			 Fleet in the Middle East and to conduct military deployments, exercises, or
			 other visible, concrete military readiness activities to underscore the policy
			 of the United States described in section 2(b).
				(2)Matters to be
			 includedThe plan required under paragraph (1) shall include, at
			 a minimum, steps necessary to support the policy of the United States described
			 in section 2(b), including—
					(A)pre-positioning
			 sufficient supplies of aircraft, munitions, fuel, and other materials for both
			 air- and sea-based missions at key forward locations in the Middle East and
			 Indian Ocean;
					(B)maintaining
			 sufficient naval assets in the region necessary to signal United States resolve
			 and to bolster United States capabilities to launch a sustained sea and air
			 campaign against a range of Iranian nuclear and military targets, to protect
			 seaborne shipping, and to deny Iranian retaliation against United States
			 interests in the region;
					(C)discussing the
			 viability of deploying at least two United States aircraft carriers, an
			 additional large deck amphibious ship, and a Mine Countermeasures Squadron in
			 the region on a continual basis, in support of the actions described in
			 subparagraph (B); and
					(D)conducting naval
			 fleet exercises similar to the United States Fifth Fleet’s major exercise in
			 the region in March 2007 to demonstrate ability to keep the Strait of Hormuz
			 open and to counter the use of anti-ship missiles and swarming high-speed
			 boats.
					(3)Submission to
			 CongressThe plan required under paragraph (1) shall be submitted
			 to the congressional defense committees not later than 120 days after the date
			 of enactment of this Act.
				4.United States
			 military capabilities in the Central Command Area of Responsibility
			(a)Authorization of
			 appropriations for fiscal year 2012In order to enhance United
			 States military capabilities in the Central Command Area of Responsibility,
			 funds are hereby authorized to be appropriated for fiscal year 2012 as
			 follows:
				(1)$80,000,000 for
			 Other Procurement, Navy to be available for MK 38 Mod 2 machine gun system for
			 Coastal Patrol Craft.
				(2)$44,600,000 for
			 Weapons Procurement, Navy to be available for—
					(A)Griffin missile
			 for Coastal Patrol Craft; and
					(B)Spike
			 shoulder-fired electro-optic weapon.
					(3)$72,481,000 for
			 Research, Development, Test and Evaluation, Navy to be available for—
					(A)Program Element
			 0205601N for digital rocket launchers;
					(B)Beyond line of
			 sight command and control architecture; and
					(C)MAGIC VIEW.
					(4)$134,552,000 for
			 Research, Development, Test and Evaluation, Air Force to be available for Hard
			 and Deeply Buried Target Defeat System Program, Program Element
			 0604327F.
				(5)$7,000,000 for
			 Research, Development, Test and Evaluation, Defense-Wide to be available
			 for—
					(A)Indications and
			 Warning; and
					(B)Systems
			 Performance.
					(6)$14,000,000 for
			 Operation and Maintenance, Navy to be available for Scan Eagle.
				(7)$2,000,000 for
			 Operation and Maintenance, Air Force to be available for tactics development
			 and evaluation.
				(b)Authorization of
			 appropriations for fiscal year 2013In order to enhance United
			 States military capabilities in the Central Command Area of Responsibility,
			 funds are hereby authorized to be appropriated for fiscal year 2013 as
			 follows:
				(1)$22,654,000 for
			 Other Procurement, Navy to be available for—
					(A)Underwater
			 Explosive Ordnance Disposal Programs;
					(B)Naval Military
			 Intelligence Program Support Equipment; and
					(C)MK 38 Mod 2
			 machine gun system for Coastal Patrol Craft.
					(2)$31,000,000 for
			 Weapons Procurement, Navy to be available for—
					(A)Griffin missile
			 for Coastal Patrol Craft; and
					(B)Spike
			 shoulder-fired electro-optic weapon.
					(3)$72,481,000 for
			 Research, Development, Test and Evaluation, Army to be available for Unmanned
			 Aerial Vehicle Detection and Tracking.
				(4)$72,481,000 for
			 Research, Development, Test and Evaluation, Navy to be available for—
					(A)Joint Service
			 Explosive Ordnance Development, Program Element 0603654N;
					(B)Advanced
			 Anti-Radiation Guided Missile in Program Element 0205601N; and
					(C)Integrated, Fixed
			 Surveillance System, Program Element 0204311N.
					(5)$72,481,000 for
			 Research, Development, Test and Evaluation, Air Force to be available for Cyber
			 Command Activities within Program Element 0208059F.
				5.Enhancing the
			 defense of Israel and United States interests in the Middle East
			(a)Sense of
			 congressIt is the sense of Congress that the United States
			 should take the following actions to assist in the defense of Israel:
				(1)Provide Israel
			 such support as may be necessary to increase development and production of
			 joint missile defense systems, particularly such systems that defend the urgent
			 threat posed to Israel and United States forces in the region.
				(2)Provide Israel
			 defense articles, intelligence, and defense services through such mechanisms as
			 appropriate, to include air refueling tankers, missile defense capabilities,
			 and specialized munitions.
				(3)Allocate
			 additional weaponry and munitions for the forward-deployed United States
			 stockpile in Israel.
				(4)Provide Israel
			 additional surplus defense articles and defense services, as appropriate, in
			 the wake of the withdrawal of United States forces from Iraq.
				(5)Offer the Israeli
			 Air Force additional training and exercise opportunities in the United States
			 to compensate for Israel’s limited air space.
				(6)Expand Israel’s
			 authority to make purchases under section 23 of the Arms Export Control Act
			 (relating to the Foreign Military Financing program) on a
			 commercial basis.
				(7)Seek to enhance
			 the capabilities of the United States and Israel to address emerging common
			 threats, increase security cooperation, and expand joint military
			 exercises.
				(8)Encourage an
			 expanded role for Israel within the North Atlantic Treaty Organization (NATO),
			 including an enhanced presence at NATO headquarters and exercises.
				(9)Support extension
			 of the long-standing loan guarantee program for Israel, recognizing Israel’s
			 unbroken record of repaying its loans on time and in full.
				(10)Expand
			 already-close intelligence cooperation, including satellite intelligence, with
			 Israel.
				(b)Report on
			 Israel’s qualitative military edge
				(1)Statement of
			 policyIt is the policy of the United States—
					(A)to help Israel
			 preserve its qualitative military edge amid rapid and uncertain regional
			 political transformation; and
					(B)to encourage
			 further development of advanced technology programs between the United States
			 and Israel in light of current trends and instability in the region.
					(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to the appropriate congressional committees a report on the status
			 of Israel’s qualitative military edge in light of current trends and
			 instability in the region.
				(c)Report on other
			 mattersNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report on each of the following:
				(1)Taking into
			 account Israel’s urgent requirement for F–35 aircraft, actions to improve the
			 process relating to Israel’s purchase of F–35 aircraft to improve cost
			 efficiency and timely delivery.
				(2)Efforts to expand
			 cooperation between the United States and Israel in homeland defense,
			 counter-terrorism, maritime security, cybersecurity, and other appropriate
			 areas.
				(3)Actions to
			 integrate Israel into the defense of the Eastern Mediterranean.
				6.Plan to enhance
			 military capabilities of Persian Gulf allies
			(a)PlanThe Secretary of Defense, in consultation
			 with the Secretary of State, shall develop a plan to enhance the military
			 capabilities of Persian Gulf allies to bolster the posture of such allies in
			 relation to Iran.
			(b)Matters To be
			 includedThe plan required under subsection (a) shall include the
			 following:
				(1)A
			 description of the means to augment the offensive strike capabilities of key
			 Gulf Cooperation Council allies, including the potential sale or upgrades of
			 strike attack aircraft and bunker buster munitions, to augment the viability of
			 a credible military option and to strengthen such allies’ self-defense
			 capabilities against retaliation or military aggression by Iran.
				(2)A needs-based
			 assessment, or an update to an existing needs-based assessment, of the military
			 requirements of Persian Gulf allies to support a credible military option and
			 to defend against potential military aggression by Iran.
				(3)A
			 detailed summary of any arms sales and training requests by Persian Gulf allies
			 and a description and justification for United States actions taken.
				(c)Rule of
			 constructionNothing in the
			 plan required under subsection (a) shall be construed to alter Israel’s
			 qualitative military edge.
			(d)Submission to
			 CongressThe plan required under subsection (a) shall be
			 submitted to the appropriate congressional committees not later than 180 days
			 after the date of the enactment of this Act.
			(e)FormThe
			 plan required under subsection (a) shall be submitted in an unclassified form,
			 but may contain a classified annex.
			7.Plan to increase
			 strategic regional partnerships
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 should ensure that it has the broadest set of geographic approaches to
			 militarily access Iran.
				(2)United States
			 Armed Forces and support staff currently have access from the eastern,
			 southern, and western borders of Iran.
				(3)Azerbaijan borders
			 the northern frontier of Iran closest to nuclear sites near Tehran and the
			 Government of Azerbaijan cooperates with the United States on Caspian Sea
			 security and energy issues.
				(b)PolicyIt
			 shall be the policy of the United States to—
				(1)increase pressure
			 on Iran by providing United States Armed Forces with the broadest set of
			 geographic approaches to militarily access Iran; and
				(2)explore means to
			 enhance access to military facilities on the northern border of Iran.
				(c)Plan
				(1)In
			 generalThe Secretary of Defense, in consultation with the
			 Secretary of State, shall develop a plan to increase the strategic partnership
			 with regional allies to provide United States Armed Forces with the broadest
			 set of geographic approaches to militarily access Iran.
				(2)Matters to be
			 includedThe plan required under paragraph (1) shall include the
			 following information:
					(A)Mechanisms to
			 broaden the geographical approaches to militarily access Iran.
					(B)The need, if any,
			 to strengthen the self-defense capabilities of regional allies as a result of
			 such partnerships.
					(C)The viability of
			 increasing access for United States Armed Forces to bases in Azerbaijan to
			 augment the viability of a credible military option.
					(3)Submission to
			 CongressThe plan required under paragraph (1) shall be submitted
			 to the appropriate congressional committees not later than 180 days after the
			 date of the enactment of this Act.
				8.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Affairs of the House of Representatives; and
				(B)the Committee on
			 Appropriations, the Committee on Armed Services, and the Committee on Foreign
			 Relations of the Senate.
				(2)Congressional
			 defense committeesThe term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
			(3)Qualitative
			 military edgeThe term qualitative military edge has
			 the meaning given the term in section 36(h)(2) of the Arms Export Control Act
			 (22 U.S.C. 2776(h)(2)).
			
